DeBRULER, Justice,
dissenting.
For the reasons stated in my dissent in Floyd v. State (1994), Ind., 650 N.E.2d 28, I would dismiss the attempted appeal in the McMichel case, and reverse the denial of post-conviction remedy in the Gaddie case. In the MceMichel case, the court commissioner had no authority of any kind from the regular judge to make a final appealable judgment. Such commissioner's judgment totally lacks authority and is not appealable. In the Gaddie case, the court commissioner had no authority from the regular judge to render a judgment and sentence upon Gad-die's guilty plea. Gaddie is therefore entitled to post-conviction relief, as the sentence upon which he stands committed lacks authority and is a nullity.